DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 3 – 10 and 18 – 26. Claims 1 – 2 and 15 – 17 have been cancelled. Further, claims 11 - 14 have been withdrawn from consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 3, 5 – 7, 9 – 10 and 19 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (WO2017052180 A1) and citing U.S. Patent No. 10,813,514 B2).
Regarding Independent Claim 25, Jang teaches a cleaning tray (case, 100; Fig. 8) for a surface cleaning apparatus having a base assembly with a suction nozzle and an agitator (Fig. 9), the cleaning tray (100) comprising: a body (Annotated Fig. 8) forming a tray having a recessed portion (Annotated Fig. 8) configured to at least partially surround at least one of the suction nozzle or the agitator (Fig. 9), the recessed portion (Annotated Fig. 8) having a receiver (Annotated Fig. 8) inset within a portion of the recessed portion (Annotated Fig. 8); and an insert (Annotated Fig. 8) selectively received within the receiver (Annotated Fig. 8) and configured to engage the agitator and removable from the body the insert (Annotated Fig. 8) comprising a base (Annotated Fig. 8) configured to fit into the recessed portion (Annotated Fig. 8) and a plurality of rows  of projections (blades, 106; Figs 8 and 9) extending from the base (Annotated Fig. 8), the plurality of rows of projections (106; Annotated Fig. 8) configured to contact the agitator (Annotated Fig. 9).  

    PNG
    media_image1.png
    580
    654
    media_image1.png
    Greyscale

Jang does not explicitly teach the base is snap-fitted into the recess, however, the configuration of the insert holding the blades can be configured to snap fit into the recess. Further, the limitation “snap-fit” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Jang to explicitly teach the base comprises a plate configured to snap fit into the recessed portion to provide a tray where the user can remove the snap fit portion to remove a possible clog.
Regarding Independent Claim 26, cleaning tray (100; Fig. 8) for a surface cleaning apparatus having a base assembly with a suction nozzle and an agitator (Fig. 9), the cleaning tray (100) comprising: a body (Annotated Fig. 8) forming a tray having a recessed portion (Annotated Fig. 8), the recessed portion (Annotated Fig. 8) configured to sealingly receive the suction nozzle and the agitator (Fig. 9), the recessed portion (Annotated Fig. 8) having a receiver (Annotated Fig. 8) inset within a portion of the recessed portion (Annotated Fig. 8), the body (Annotated Fig. 8) having guide walls (Annotated Fig. 8) extending upwardly and configured to align the base assembly of the surface cleaning apparatus within the cleaning tray (100; Fig. 8); and an insert (Annotated Fig. 8) removable from the body and selectively received within the receiver (Annotated Fig. 8), the insert comprising a base (Annotated Fig. 8) including a plate (Annotated Fig. 8) configured to fit into the receiver (Annotated Fig. 8) and a plurality of projections (Annotated Fig. 8) extending from the base (Annotated Fig. 8), wherein when the insert (Annotated Fig. 8) is received within the receiver (Annotated Fig. 8) and the surface cleaning apparatus is seated on the tray (100) the insert (Annotated Fig. 8) is configured to engage the agitator with the plurality of projections configured to contact the agitator (Figs. 8 and 9).
Regarding Claim 3, Jang teaches wherein the base (Annotated Fig. 8) is defined by a plate (Annotated Fig. 8) and the plate is configured to fit into the portion of the receiver (Annotated Fig. 8).
Jang does not explicitly teach the base is snap-fitted into the recess, however, the configuration of the insert holding the blades can be configured to snap fit into the recess. Further, the limitation “snap-fit” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Jang to explicitly teach the base comprises a plate configured to snap fit into the recessed portion to provide a tray where the user can remove the snap fit portion to remove a possible clog.
Regarding Claims 5 and 19, Jang teaches the cleaning tray (100; Fig. 8) wherein the plurality of projections (106) comprises one of teeth, nubs, or tines (blades 1206 form tines; Figs. 8 and 9).  
Regarding Claim 6, Jang teaches the cleaning tray (100; Fig. 8) wherein the recessed portion (Annotated Fig. 8) sealingly receives the suction nozzle and the agitator (Fig. 9).  
Regarding Claims 7 and 20, Jang teaches the cleaning tray (100; Fig. 8) wherein a sealed cleaning pathway is formed to a downstream recovery container within the surface cleaning apparatus and fluid isAppl. No.15/994,040Examiner: Nicole R. Blan Filed:May 31, 2018Group Art Unit: 1714 Page 3 of 6dispensed from a distributor within a brush chamber of the base assembly to wash out the brush chamber, nozzle, and an airflow pathway between the suction nozzle and recovery container (Col. 11, line 44 – Col. 12, line 24).  
Regarding Claim 9, Jang teaches the cleaning tray (100; Fig. 8) wherein the body (Annotated Fig. 8) further comprises guide walls (Annotated Fig. 8) extending upwardly (Annotated Fig. 8) and configured to align the base assembly of the surface cleaning apparatus  within the cleaning tray (100; Figs. 8 and 9).  
Regarding Claim 10, Jang teaches the cleaning tray (100; Fig. 8) further comprising wheel wells (Fig. 9) configured to receive wheels (30, 40 and 60) of the surface cleaning apparatus (10; Fig. 9).  
Regarding Claim 21, Jang teaches all of the elements of claim 25, as discussed above.
Jang does not explicitly teach the cleaning tray wherein each of the plurality of rows of projections contains multiple projections, however, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide multiple projections since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding Claim 22 – 24, Jang teaches all of the elements of claims 25 and 26, as discussed above.
Jang further teaches the cleaning tray(100; Fig. 8) wherein the plurality of rows (Fig. 8) of projections form sets of rows of projections (106; Fig. 8), wherein the plurality of projections (106) form several rows of multiple protections (Fig. 8) and wherein the several rows of multiple projections (106) are a same type of projection (Fig. 8).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of De Wit to further include wherein the plurality of rows of projections form sets of rows of projections; wherein the plurality of projections form several rows of .

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (WO2017052180 A1) and citing U.S. Patent No. 10,813,514 B2) and Tajik (U.S. Design Patent No. 704,628 S)
Regarding Claims 4 and 18, Jang teaches all of the elements of claims 25 and 26 respectively, as discussed above.
Jang not teach the cleaning tray wherein the base includes a protrusion extending from a periphery of the base and the recessed portion includes a corresponding notch configured to receive the protrusion. 
Tajik, however, teaches wherein the base (Annotated Fig. 6) includes a protrusion (Annotated Fig. 6) extending from a periphery of the base and the receiver (Annotated Fig. 6) includes a corresponding notch (Annotated Fig. 6) configured to receive the protrusion (Annotated Fig. 6). 

    PNG
    media_image2.png
    637
    601
    media_image2.png
    Greyscale

.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (WO2017052180 A1) and citing U.S. Patent No. 10,813,514 B2) and Wu (U.S. Design Patent No. 809,232S)
Regarding Claim 8, Jang teaches all of the elements of claim 1 as discussed above.
Jang does not teach explicitly teach the cleaning tray wherein the body further comprises a tool recess configured to receive an additional cleaning tool.  
Wu, however, teaches the cleaning tray (Fig. 1) wherein the body further comprises a tool recess (recess seen in Fig. 1 on the side of the try) configured to receive an additional cleaning tool (as shown in Fig. 7, the tray can accommodate additional brushes).  

    PNG
    media_image3.png
    713
    560
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    752
    435
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Jang to further include a tool recess configured to receive an additional cleaning tool, as taught by Wu, to provide a device that is compact and able to store accessories, thus avoiding loosing said accessories.
Response to Arguments
Applicant's arguments filed September 15, 2021 with respects to rejected claims 1, 3 – 10 and 15 and 18 – 24 under 35 U.S.C. 112(b) have been fully considered and they are persuasive, therefore the rejection has been withdrawn.
Applicant's arguments filed September 15, 2021 with respects to amended claims 13 – 10 and 18 – 26 have been fully considered and they are persuasive, therefore the rejection has been withdrawn, however, after further consideration and in view of the amendment presented, a new grounds of rejection is made. Jang is relied upon to teach the structural limitations of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272- 4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/KATINA N. HENSON/Examiner, Art Unit 3723